UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: September 30, 2007 [ ] Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from: to Commission file number: 000-27277 VitalTrust Business Development Corporation (Exact name of small business issuer as specified in its charter) NEVADA 88-0503197 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 2701 North Rocky Point Drive, Suite 325 Tampa, Florida 33607 (Address of principal executive offices) (813) 341-4602 (Issuer’s telephone number) N/A (Former name if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days: YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated, an accelerated filer, or a non-accelerated filer. "See definition of accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [_] NO [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstandingat September 30, 2007 Common Stock, $0.001 par value 73,363,304 1 VITALTRUST BUSINESS DEVELOPMENT CORPORATION INDEX PART I. FINANCIAL INFORMATION ITEM 1. Consolidated balance sheets at September 30, 2007 (unaudited) and December 31, 2006 3 Consolidated statements of operations for the three months ended September 30, 2007 and 2006 (unaudited) 4 Consolidated statements of operations for the nine months ended September 30, 2007 and 2006 (unaudited) 5 Consolidated statements of changes in net assets for the nine months ended September 30, 2007 and 2006 (unaudited) 6 Consolidated statements of cash flows for the nine months ended September 30, 2007 and 2006 (unaudited) 7 Consolidated schedule of investments at September 30, 2007 (unaudited) and December 31, 2006 8 Notes to unaudited consolidated financial statements 9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 28 ITEM 4. Controls and Procedures 29 PART II. OTHER INFORMATION 30 ITEM 1 Legal proceedings 30 ITEM 1A Risk factors 30 ITEM 2 Unregistered sales of equity securities and use of proceeds 30 ITEM 3 Defaults upon senior securities 31 ITEM 4 Submission of matters to a vote of security holders 31 ITEM 5 Other information 31 ITEM 6 Exhibits 31 SIGNATURES 32 2 VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2007AND DECEMBER 31, 2006 9/30/2007 12/31/2006 (unaudited) (audited) ASSETS Investments in portfolio companies, at fair value (cost of $102,656,903 and $6,915,608) $ 38,425,031 $ 1,000,000 Investment in related management company, at fair value (cost of $ 0 and $450,000) - 166,265 Cash - 5,226 Due from related parties 311,297 14,650 Fixed assets, net of accumulated depreciation 2,204 1,545 Total Assets $ 38,738,532 $ 1,187,686 LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Accounts payable and accrued expenses $ 290,491 $ 175,330 Litigation accrual 1,395,000 - Dividend payable on preferred stock - related party 2,079,911 - Liability for shares to be issued 327,000 - Accrued fees to officers 140,000 - Due to related parties 15,227 243,279 Notes payable - 343,918 Total Liabilities 4,247,629 762,527 COMMITMENTS AND CONTINGENCIES TEMPORARY EQUITY 56,457,000 - SHAREHOLDERS' EQUITY (DEFICIENCY) Common Stock, $.001 par value, 80,000,000 and 80,000,000 shares authorized at September 30, 2007 and December 31, 2006, respectively; 73,363,304 shares issued and outstanding at September 30, 2007; and 41,447,209 shares issued and 41,027,209 outstanding at December 31, 2006; respectively 73,363 41,447 Additional paid-in capital 53,734,925 11,024,685 Share reserve account - (420 ) Stock subscriptions receivable (258,197 ) (56,600 ) Accumulated deficit (75,516,188 ) (10,583,953 ) TOTAL SHAREHOLDERS' EQUITY (DEFICIENCY) (21,966,097 ) 425,159 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 38,738,532 $ 1,187,686 See accompanying notes to unaudited consolidated financial statements. 3 VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) For the Three Months Ended For the Three Months Ended 9/30/2007 9/30/2006 INVESTMENT INCOME Interest and dividend income $ - $ - Fees and other income - - TOTAL INCOME - - EXPENSES Professional fees 58,783 91,136 Professional fees- related parties 60,000 58,438 Litigation settlement expense 1,308,000 - General and administrative - 11,125 Interest expense 87,000 4,574 Debt restructuring fee - - Depreciation 120 266 TOTAL EXPENSES 1,513,903 165,539 NET INVESTMENT LOSS (1,513,903 ) (165,539 ) REALIZED AND UNREALIZED GAIN (LOSS) FROM INVESTMENTS Net (increase) in unrealized depreciation on investments (21,140,622 ) 83,133 NET REALIZED AND UNREALIZED GAIN (LOSS) FROM INVESTMENTS (21,140,622 ) 83,133 NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (22,654,525 ) $ (82,406 ) DIVIDEND ON PREFERRED STOCK 985,291 - NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS AVAILABLE TO COMMON STOCKHOLDERS $ (23,639,816 ) $ (82,406 ) NET LOSS AVAILABLE TO COMMON STOCKHOLDERS PER SHARE BASIC AND DILUTED $ (0.32 ) $ (0.00 ) WEIGHTED AVERAGE COMMON SHARES BASIC AND DILUTED 73,062,000 41,027,209 See accompanying notes to unaudited consolidated financial statements. 4 VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) For the Nine Months Ended For the Nine Months Ended 9/30/2007 9/30/2006 INVESTMENT INCOME Interest and dividend income $ - $ - Fees and other income - 40,000 TOTAL INCOME - 40,000 EXPENSES Professional fees 219,046 230,812 Professional fees- related parties 242,900 266,805 Litigation settlement expense 1,308,000 - General and administrative 60,030 69,080 Interest expense 100,326 13,573 Debt restructuring fee 1,876,563 - Amortization of beneficial conversion feature convertible debt - 23,552 Depreciation 357 434 TOTAL EXPENSES 3,807,222 604,256 NET INVESTMENT LOSS (3,807,222 ) (564,256 ) REALIZED AND UNREALIZED GAIN (LOSS) FROM INVESTMENTS Net realized gain (loss) from investments (3,092,483 ) 10,000 Net (increase) in unrealized depreciation on investments (58,032,529 ) (344,467 ) NET REALIZED AND UNREALIZED LOSS FROM INVESTMENTS (61,125,012 ) (334,467 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (64,932,234 ) $ (898,723 ) DIVIDEND ON PREFERRED STOCK 2,079,911 - NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS AVAILABLE TO COMMON STOCKHOLDERS $ (67,012,145 ) $ (898,723 ) NET LOSS AVAILABLE TO COMMON STOCKHOLDERS PER SHARE BASIC AND DILUTED $ (1.06 ) $ (0.03 ) WEIGHTED AVERAGE COMMON SHARES BASIC AND DILUTED 63,021,504 34,094,929 See accompanying notes to unaudited consolidated financial statements. 5 VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) For the Nine For the Nine Months Ended Months Ended 9/30/2007 9/30/2006 Increase (decrease) in net assets from operations: Investment (loss) - net $ (3,807,222 ) $ (564,256 ) Net realized gain (loss) from investments (3,092,483 ) 10,000 Net (increase) decrease in unrealized depreciation on investments (58,032,529 ) (344,467 ) Net decrease in net assets resulting from operations (64,932,234 ) (898,723 ) Preferred stock issued 42,153,651 - Dividends accrued on preferred stock (2,079,911 ) - Issuance of common shares 2,900,710 1,833,900 Purchase and cancellation of common shares (231,875 ) - Net decrease in stock subscriptions receivable (201,597 ) - Total decrease (22,391,256 ) 935,177 Net assets: Beginning of year 425,159 2,798,379 End of period $ (21,966,097 ) $ 3,733,556 Net asset value per common share $ (0.30 ) $ 0.09 Common shares outstanding 73,363,304 41,027,209 See accompanying notes to unaudited consolidated financial statements. 6 VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007AND 2006 (Unaudited) For the Nine For the Nine Months Ended Months Ended 9/30/2007 9/30/2006 CASH FLOWS FROM OPERATING ACTIVITIES: NET LOSS $ (64,932,234 ) $ (898,723 ) RECONCILIATION OF NET LOSS TO CASH FLOWS (USED IN) PROVIDED BY OPERATING ACTIVITIES Gain on sale of marketable securities - (10,000 ) Depreciation expense 357 434 Loss on exchange of stock with related party 218,125 - Consulting services provided in lieu of payment on note- related party - 157,037 Write-off of worthless portfolio investment 2,874,358 - Capitalized interest 13,326 13,453 Debt restructuring fee 1,879,313 - Change in net unrealized depreciation on investments 58,032,529 344,467 Increase in due to related parties 107,838 - Amortization of beneficial conversion feature/debt discount - 23,552 Decrease in other assets - (9,119 ) Increase in accrued fees to officers 140,000 15,097 Increasein accounts payable and accrued expenses 107,980 9,933 Increase in litigation accrual 1,395,000 - CASH FLOWS USED IN OPERATING ACTIVITIES (163,408 ) (353,869 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets (1,016 ) (6,719 ) Purchase of investments - (15,288 ) CASH FLOWS USED IN INVESTING ACTIVITIES (1,016 ) (22,007 ) CASH FLOWS FROM FINANCING ACTIVITIES: Decrease in stock subscription 198,945 - Advances from related party 44,438 252,792 Advances to related party (84,185 ) (110,795 ) Proceeds from common stock issuance - 243,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 159,198 384,997 NET DECREASE IN CASH (5,226 ) 9,121 CASH, BEGINNING OF THE PERIOD 5,226 144 CASH, END OF THE PERIOD $ 0 $ 9,265 Supplementary Disclosure of Cash Flow Information: Cash paid during the period for: Income taxes $ - $ - Interest $ - $ - Supplementary Disclosure of Noncash Investing and Financing Activities Flow Information: Preferred stock issued for investments $ 97,815,653 $ - Common stock issued for investments $ 800,000 $ 1,526,900 Common stock issued/to be issued for debt $ 1,898,460 $ 64,000 Common stock subscribed $ 1,000,000 $ 56,600 Purchase and cancellation of common shares $ (231,875 ) $ - Sale of portfolio investment for note receivable $ - $ 250,000 See accompanying notes to unaudited consolidated financial statements 7 VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2007AND DECEMBER 31, 2006 September 30, 2007 December 31, 2006 Title of (unaudited) (audited) Securities Percentage of Investment Industry Held Class Held Cost Fair Value Cost Fair Value Portfolio Investments: American Card Services, Inc. Financial Common Services Stock 0% & 100 % $ - $ - $ 2,874,358 $ - Vital Trust Solutions, Inc. Intellectual Common Property Stock 100% & 80 % $ 4,041,250 $ - $ 4,041,250 $ 1,000,000 EarthFirst Technologies, Inc. R&D- Alternative Common Fuel Sources Stock 19.8 % $ 13,200,000 $ 8,880,000 $ - $ - Nanobac Pharmaceuticals, Inc. Health Common Services Stock 10.3 % $ 1,800,000 $ 2,600,000 $ - $ - US Energy Initiatives, Inc Energy- Natural Common Gas Conversion Stock 31.1 % $ 5,309,005 $ 2,303,752 $ - $ - US Sustainable Energy, Inc. Energy- Bio Common Renewable Sources Stock 41.0 % $ 47,250,000 $ 16,650,000 $ - $ - Nano-Chemical, Inc. Nano Research Common and Development Stock 37.9 % $ 24,120,000 $ 1,440,000 $ - $ - Online Sale Strategies Inc. Web Based Common Technology Stock 38.5 % $ 6,936,648 $ 6,551,279 $ 102,656,903 $ 38,425,031 $ 6,915,608 $ 1,000,000 Investment in Related Management Company: KMA Capital Partners, Inc Financial Services Common Stock 0% & 4.1 % $ - $ - $ 450,000 $ 166,265 See accompanying notes to unaudited consolidated financial statements 8 VITALTRUST BUSINESS DEVELOPMENT CORPORATION NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements reflect all adjustments of a normal recurring nature, which are, in the opinion of management, necessary for a fair statement of the results of operations for the interim periods presented. The condensed consolidated financial statements are unaudited and are subject to such year-end adjustments as may be considered appropriate and should be read in conjunction with the historical consolidated financial statements of VitalTrust Business Development Corporation (the "Company") for the years ended December 31, 2006, 2005 and 2004 included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Operating results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") and under the same accounting principles as the financial statements included in the Annual Report on Form 10-K. Certain information and note disclosures related thereto normally included in the financial statements prepared in accordance with GAAP have been omitted in accordance with Rule 10-01 of Regulation S-X. The Company presents its financial statements in accordance with the AICPA's Audit and Accounting Guide - Audits of Investment Companies (the "Guide"). Effective, January 1, 2007, the Company adopted the financial statement presentation illustrated in the Guide, and is presenting a Statement of Changes in Net Assets instead of a Statement of Changes in Stockholders' Equity. Pursuant to Article 6 of Regulation S-X, the financial results of the Company’s portfolio investments are not consolidated in the Company’s financial statements. Portfolio investments are held for purposes of deriving investment income and future capital gains. In the ordinary course of business, the Company enters into transactions with portfolio companies that may be considered related party transactions. Company Activities VitalTrust Business Development Corporation ("VitalTrust", the "Company", "we" "us" or "our") is a closed-end, non-diversified management company registered under the Investment Company Act of 1940.VitalTrust was formed in 2002 as a Nevada corporation and was previously known as VitalTrust Business Development Company; Kairos Holdings, Inc.; ACS Holdings, Inc. and Maxzone.com. As a Business Development Company, the investment strategy is to achieve long-term appreciation in the value of our common stock through the appreciation in the value of the securities in which the Company invests (the "Portfolio Securities") and through fees derived through management, marketing and financial consulting services for the Company’s qualified client companies ("Portfolio Companies"). 9 Consolidation The consolidated financial statements include the accounts of the Company and its two wholly owned inactive subsidiaries, Kairos Consulting, Inc. and Red Fox Energy Corp. All inter-company accounts and transactions have been eliminated in consolidation. Reclassifications Certain reclassifications have been made to the 2006 balances to conform to the 2007 financial statement presentation. None of these reclassifications have been material. Going Concern The accompanying financial statements assume the Company will continue as a going concern. As shown in the accompanying financial statements, the Company had a net decrease in net assets resulting from operations of $22,654,525 and $82,406 for the three months ended September 30, 2007 and 2006, respectively. The Company also had a net decrease in net assets resulting from operations of $64,932,234 and $898,723 for the nine months ended September 30, 2007 and 2006, respectively. Prior to September 30, 2007, the Company had limited income. The future of the Company is dependent upon its ability to obtain financing, upon future profitable operations from the development of its business.
